Citation Nr: 1825070	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle sprain.

2.  Entitlement to service connection for a right ankle sprain.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle sprain.

4.  Entitlement to service connection for a left ankle sprain.

5.  Entitlement to service connection for a left foot condition, other than bunions.

6.  Entitlement to service connection for a right foot condition, other than bunions.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.

8.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1982 to January 1995 with service in Operations Desert Shield and Storm.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

With respect to entitlement to service connection for a left and right foot condition, other than bunions, the Board notes that in September 2014, the RO granted entitlement to service connection for bunions right foot (claimed as right foot condition) and bunions left foot (claimed as left foot condition) and therefore these issues are not before the Board.  However, within one year of the RO's grant of entitlement to service connection for bunions in September 2014, the Veteran submitted a new medical opinion from his private physician identifying multiple additional foot disabilities for which he is also seeking entitlement to service connection.  Therefore, entitlement to service connection for right and left foot disorders other than bunions continue to be matters for current appellate review and have been recharacterized, as stated on the title page of this decision.

With respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus, while the RO recently adjudicated an application to reopen this claim, based on the Veteran's contentions with respect to claims of entitlement to service connection for the right and left foot disorders the Board finds that these claims included an application to reopen his claim of entitlement to service connection for pes planus.  Therefore, this issue has also been added as an issue for current appellate review.

The issues of entitlement to service connection for left ankle sprain, right ankle sprain, left foot condition other than bunions, and right foot condition other than bunions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2001 rating decision denied the Veteran's claim of entitlement to service connection for left ankle sprain.  The Veteran timely filed a notice of disagreement in July 2002.  In April 2003, a statement of the case was issued.  The Veteran did not file a timely substantive appeal and the July 2001 rating decision became final.

2.  The additional evidence submitted since the July 2001 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

3.  A May 2007 rating decision denied the Veteran's claim of entitlement to service connection for a right ankle sprain.  The Veteran did not file a timely notice of disagreement to that decision and it became final.

4.  The additional evidence submitted since the May 2007 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

5.  A July 2001 rating decision denied the Veteran's claim of entitlement to service connection for pes planus.  The Veteran timely filed a notice of disagreement in July 2002.  In April 2003, a statement of the case was issued.  The Veteran did not file a timely substantive appeal and the July 2001 rating decision became final.

6.  The additional evidence submitted since the July 2001 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

7.  The Veteran's pes planus condition was noted at the time of entry into active service.

8.  The evidence does not clearly and unmistakably show that the Veteran's pre-existing pes planus disability was not aggravated by in-service injury or as a result of any incident in service.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied the Veteran's claim of entitlement to service connection for a left ankle sprain is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle sprain.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The May 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a right ankle sprain is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle sprain.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The July 2001 rating decision that denied the Veteran's claim of entitlement to service connection for pes planus is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The criteria for entitlement to service connection for pes planus, have been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the Board has found that new and material evidence has been submitted to reopen claims of entitlement to service connection for left ankle sprain, right ankle sprain, and pes planus and the Board is remanding the issues of entitlement to service connection, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

III.  New and Material Evidence

The Veteran asserts that he has presented new and material evidence to reopen his claims of entitlement to service connection for right ankle sprain, left ankle sprain, and pes planus.

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, under 38 U.S.C. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369.

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.

Furthermore, the Veteran contends that his right ankle sprain, left ankle sprain, left foot condition other than bunions, right foot condition other than bunions, and pes planus disabilities are the result of his service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finally, the Veteran contends that his pes planus disability preexisted service and was aggravated by service and not due to the natural progression of the disease.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.
 
The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Left Ankle Sprain

In July 2001, the RO denied a claim of entitlement to service connection for a left ankle sprain disability.  The Veteran timely filed a notice of disagreement in July 2002.  In April 2003, a statement of the case was issued.  The Veteran did not file a timely substantive appeal and the July 2001 rating decision became final.  See 38 U.S.C. § 7105(c).

In March 2008, the Veteran filed to reopen the claim.  In March 2009, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran appealed in November 2014 and the case is now before the Board.

With the above criteria in mind, the Board finds that the evidence received since the July 2001 rating decision, which denied the Veteran's claim, specifically the Veteran's VA examinations, VA treatment records, and lay statements, is new and material and also meets the threshold as outlined in Shade, which warrants the reopening of the claim.  Therefore, the Veteran's claim must be reopened and to that extent only, the claim is granted.

B.  Right Ankle Sprain

In May 2007, the RO denied a claim of entitlement to service connection for a right ankle sprain disability.  The Veteran did not file a timely notice of disagreement and the May 2007 rating decision became final.  See 38 U.S.C. § 7105(c).

In March 2008, the Veteran filed to reopen the claim.  In March 2009, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran appealed in November 2014 and the case is now before the Board.

With the above criteria in mind, the Board finds that the evidence received since the May 2007 rating decision, which denied the Veteran's claim, specifically the Veteran's VA examinations, VA treatment records, and lay statements, is new and material and also meets the threshold as outlined in Shade, which warrants the reopening of the claim.  Therefore, the Veteran's claim must be reopened and to that extent only, the claim is granted.

C.  Pes Planus

In July 2001, the RO denied a claim of entitlement to service connection for pes planus, with calluses.  The Veteran timely filed a notice of disagreement in July 2002.  In April 2003, a statement of the case was issued.  The Veteran did not file a timely substantive appeal and the July 2001 rating decision became final.  See 38 U.S.C. § 7105(c).

In March 2008, the Veteran filed to reopen the claim.  In March 2009, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran appealed in November 2014 and the case is now before the Board.

With the above criteria in mind, the Board finds that the evidence received since the July 2001 rating decision, which denied the Veteran's claim, specifically the Veteran's private medical opinion identifying multiple additional foot disabilities to include pes planus, VA treatment records, and lay statements, is new and material and also meets the threshold as outlined in Shade, which warrants the reopening of the claim.  Therefore, the Veteran's claim must be reopened.

The Veteran's entrance examination notes pes planus.  See service treatment records.  Accordingly, the Board finds that the Veteran is not entitled to the presumption of soundness.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

However, the Board finds that in-service evidence of treatment for injury to his feet while playing basketball in April 1985 is sufficient to invoke the presumption of aggravation.  Moreover, the December 2000 and January 2013 VA examiners' negative conclusions do not rise to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation.  The examiners do not provide an adequate opinion as to whether it is as least as likely as not that his pes planus was aggravated by service.  Furthermore, the competent, credible private medical opinions by Dr. D. and VA treatment records establish that the Veteran has also developed multiple additional foot disabilities in both feet since service which the medical provider attributes as being aggravated by service.  Therefore, in light of the medical evidence that the Veteran's pes planus was aggravated by service, and the lack of clear and unmistakable evidence to rebut that presumption, the Board finds that service connection is warranted for pes planus.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to service connection for bilateral pes planus.


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle sprain disability, and to this extent only, the claim is granted.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle sprain disability, and to this extent only, the claim is granted.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The Board finds that the matters on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

A VA orthopedic examination was conducted in January 2013 to address the Veteran's claims of entitlement to service connection for the the Veteran's foot and ankle conditions.  The VA examiner noted the Veteran's complaints of his ankles giving out at times and noted inserts that he uses for his ankles and feet.  The examiner reported range of motion of the ankles and some functional loss due to less movement than normal and incoordination, and impaired ability to execute skilled movements smoothly.  The examiner opined that it is less likely than not that the Veteran's diagnosed bilateral ankle sprain was incurred in or caused by an injury that occurred in April 1985.  This is because the Veteran's bilateral ankle condition are related to his pre-existing pes planus and are not related to conditions reported during service.  Finally, the examiner indicated that "there is no plausible biological mechanism by which the bilateral ankle sprain is related to injury in service."

A February 2014 private medical opinion notes that the Veteran has been a patient of the private physician since November 2007 and has treated him for posterior tibialis tendinitis, myofascitis, and gait abnormality and that after a review of his military records his current foot conditions are related to his military service.

The same private physician provided a medical opinion in November 2014.  The physician diagnosed the Veteran with multiple foot conditions including:  hallux limitus/rigidus, sprained ankle, posterior tendonitis, plantar fascitis, sinus tarsi syndrome, and pes planus.  The physician documented the history of pain, foot problems since service, and treatment and stated that it is more likely than not that the Veteran's conditions with his feet and lower extremities were contributed and aggravated by his military service.

The Board finds that a new VA examination is required in order to resolve the claims of entitlement to service connection for the Veteran's bilateral feet conditions other than bunions and bilateral ankle sprains.  This is because the Board must now determine whether his current disabilities were caused or aggravated by his now service-connected pes planus.  Indeed, the January 2013 VA examiner goes on to opine that the Veteran's bilateral foot and ankle conditions "are clearly related to his preexisting pes planus."  Furthermore, the same examiner failed to give due consideration to the various reports of ankle pain and injury during service as noted in his STRs.  Additionally, the January 2013 VA examiner provides a conclusory rationale by merely stating that there is no nexus between his April 1985 in-service ankle injury and his current bilateral ankle disabilities because there is no plausible biological mechanism to link the two.

Therefore, the Board finds that the VA examiner's responses are inadequate to resolve the Veteran's claim with respect to his bilateral ankle sprains and bilateral foot conditions other than bunions.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a left ankle sprain disability, right ankle sprain disability, left foot condition other than bunions, and right foot condition other than bunions and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

Additionally, a statement of the case (SOC) was issued in September 2014.  Subsequently, relevant lay statements, private medical opinions, and VA treatment records were associated with the claims file without the issuance of a supplemental statement of the case (SSOC).  Applicable VA regulations require that pertinent evidence received by the RO prior to the transfer of the matter to the Board must be referred to the agency of original jurisdiction (i.e. the RO) for review and preparation of an SSOC.  38 C.F.R. § 19.37 (2017).  Therefore, remand is required so that the RO can prepare an appropriate SSOC.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since February 2016 should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed right ankle sprain, left ankle sprain, right foot condition other than bunions, and left foot condition other than bunions.  Any and all studies, tests, and evaluations that are deemed necessary should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records and specifically the Veteran's VA examinations, February and November 2014 private medical opinion from the Veteran's private doctor, VA treatment records, and lay statements.  The examiner should then:

(a)  Provide a specific diagnosis for any current disabilities, to include left ankle sprain, right ankle sprain, left foot condition other than bunions, and right foot condition other than bunions.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed left ankle sprain, right ankle sprain, left foot condition other than bunions, and right foot condition other than bunions originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed left ankle sprain, right ankle sprain, left foot condition other than bunions, and right foot condition other than bunions was caused or aggravated by the Veteran's service-connected disability or disabilities, including pes planus.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


